Defendant was the holder of a promissory note, executed by H. Aronson, in the sum of $100. This note plaintiff indorsed and discounted to the Citizens' Bank of Calera; the Citizens' Bank indorsed the note in blank, and the plaintiff, having the possession, sues, claiming to be the owner in due course. There were three pleas. The first two are in effect the general issue, and plea 3 alleges that the amount sued for was paid to the plaintiff before the action was commenced. There was no sworn plea denying the making or assignment of the note. The plaintiff introduced the note in evidence, showing the indorsements. In the absence of a sworn plea, the introduction of the note in evidence made a prima facie case for the plaintiff. International Harvester Co. v. Gladney, 157 Ala. 548,47 So. 733; Ledbetter  Co. v. Vinton, 108 Ala. 644,18 So. 692; Code 1907, §§ 4966, 4989; O'Rear v. Am. Tr. 
Savings Bank, 195 Ala. 277, 71 So. 105.
It was alleged in the plea of payment that the payment was made to the plaintiff, and this placed the burden on the defendant of proving that the debt had been paid to the plaintiff or to its authorized agent. To discharge this burden, the defendant offered evidence to show that defendant owned three certain promissory negotiable notes, executed by Aronson and payable to defendant, in the sum of $100 each; that defendant discounted these notes to the Citizens' Bank of Calera and indorsed the same to said bank; that when the first two of these notes came due the maker failed to pay, and upon the verbal instructions of defendant to the cashier of the Citizens' Bank they were charged back to his account; that the defendant had on deposit with the Citizens' Bank largely more than the aggregate of all of these notes; that when the last note, which is the foundation of this suit, became due, the cashier of the Citizens' Bank came to the defendant's place of business and informed defendant that the maker had not paid the note, and defendant then and there instructed the cashier to charge the same to defendant's account with the bank; that at that time defendant had on deposit in the Citizens' Bank about $1,700. Shortly after this the Citizens' Bank failed, and at the time of the failure defendant had on deposit $500. It will be noted that the only plea of payment alleges a payment of the debt to the plaintiff, while the evidence for defendant discloses that, even if payment was made at all, it was to the Citizens' Bank of Calera, and not to the plaintiff, as alleged.
Of course, if the Citizens' Bank of Calera was the agent of plaintiff, and as such received payment of the debt, that would be a full discharge; but the evidence discloses no such payment, defendant only constituting the cashier of the Citizens' Bank his agent for the purpose of payment of the *Page 209 
amount due to the owner of the note, whoever it might be, and from the evidence it appears the cashier did not do this. No check was given by the defendant on his account, and no entry made by the cashier on the books of the bank, segregating the amount from defendant's account and transferring it to the plaintiff. The defendant failed to prove his plea of payment, and hence the court did not err in giving the general charge for plaintiff as requested.
Affirmed.